DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forler (U.S. 5049217) in view of Lesniak (U.S. 5582485).
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Forler is silent so as to detecting that the laminate in the aircraft window exhibits lack of uniformity of heat/ thermal distribution before installing the sensor/ thermistor.


Lesniak discloses in Fig. 5 a device / method for providing a heat onto a laminated structure and using a thermal imager/ IR camera (photographing) to detect delamination or crack, thus, thermal discontinuity.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera to heat the structure and take infrared images, so as to detect a defect causing the discontinuities of the structure, in order to enable the user take necessary actions.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forler (U.S. 5049217) in view of Holmes et al. (U.S. 20180024007) [hereinafter Holmes].
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Forler is silent so as to detecting that the laminate in the aircraft window exhibits lack of uniformity of heat/ thermal distribution before installing the sensor/ thermistor.
Holmes discloses in Fig. 2 a device / method for  providing a heat onto a laminated structure and using a thermal imager/ IR camera (photographing) to detect a defect, thus, thermal discontinuity (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera to heat the structure and take infrared images, so as to detect a defect causing the discontinuities of the structure, in order to enable the user take necessary actions.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forler (U.S. 5049217) in view of Shepard (U.S. 7083327).
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Forler is silent so as to detecting that the laminate in the aircraft window exhibits lack of uniformity of heat/ thermal distribution before installing the sensor/ thermistor.
Shepard discloses in Fig. 5A a device/ method of directing heat energy onto a laminated specimen and obtaining a thermal image/ photographing indicating a subsurface defect, thus, lack of uniformity of thermal continuity. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera to heat the structure and take infrared images, so as to detect a defect causing the discontinuities of the structure, in order to enable the user take necessary actions.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Forler (U.S. 5049217).
Holmes discloses in Fig. 2 a device/ method for providing a heat onto a laminated structure and using a thermal imager/ IR camera (photographing) to detect a defect, thus, thermal discontinuity (Abstract).
Holmes does not explicitly stat that the structure is a laminated aircraft window having a heat sensor, as stated in claim 1.
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera with the aircraft laminated window having a temperature sensor, so as to determine if the sensor and/ or laminated structure is defective, where the sensor is defective when the thermal discontinuity is detected by the IR camera but not the sensor, thus, to enable the operator to replace the sensor and/ or repair the laminated structure, in order to provide more accurate operation and temperature measurements, as it is very well known in the art. 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesniak (U.S. 5582485) in view of Forler (U.S. 5049217).
Lesniak discloses in Fig. 5 a device / method for providing a heat onto a laminated structure and using a thermal imager/ IR camera (photographing) to detect delamination or crack, thus, thermal discontinuity.
Lesniak does not explicitly stat that the structure is a laminated aircraft window having a heat sensor, as stated in claim 1.
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera with the aircraft laminated window having a temperature sensor, so as to determine if the sensor and/ or laminated structure is defective, where the sensor is defective when the thermal discontinuity is detected by the IR camera but not the sensor, thus, to enable the operator to replace the sensor and/ or repair the laminated structure, in order to provide more accurate operation and temperature measurements, as it is very well known in the art. 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shepard in view of Forler (U.S. 5049217).
Shepard discloses in Fig. 5A a device/ method of directing heat energy onto a laminated specimen and obtaining a thermal image/ photographing indicating a subsurface defect, thus, lack of uniformity of thermal continuity. 
Holmes does not explicitly stat that the structure is a laminated aircraft window having a heat sensor, as stated in claim 1.
Forler discloses in Fig. 2 a device/ method for installing the replacement electrical heat sensor including: drilling a blind hole in an edge of the aircraft window laminate structure; routing a channel in the edge of the aircraft window laminate structure from the blind hole to a terminal block of an originally installed heat sensor 78; inserting the replacement heat sensor into the hole; and filling the hole with a material to seal the hole and the replacement heat sensor from exposure to moisture and contamination (see claims 1-2 of Forler).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to use a heater and an IR camera with the aircraft laminated window having a temperature sensor, so as to determine if the sensor and/ or laminated structure is defective, where the sensor is defective when the thermal discontinuity is detected by the IR camera but not the sensor, thus, to enable the operator to replace the sensor and/ or repair the laminated structure, in order to provide more accurate operation and temperature measurements, as it is very well known in the art. 

Allowable Subject Matter
Claim 2is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koshti (U.S. 8577120) discloses a method of using an IR thermography on a laminated structure to determine a thermal discontinuity of the laminated structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             May 16, 2022